DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sillay et al. (US 2014/0257047 A1) (hereinafter – Sillay) in view of Rao et al. (US 2019/0110754 A1) (hereinafter – Rao).

Regarding claims 1, 8 and 15 Sillay discloses A method performed by a user device for determining a unified Parkinson's disease rating scale (UPDRS) value associated with a user of the user device, comprising (Abstract and entire document):
generating, by a sensor of the user device, sensor data based on the user of the user device manipulating the user device (FIG. 11 and para. [0177], “Step 1--(optional but recommended for the clinical setting) Position video camera 20 feet from subject sitting in an armless chair against an appropriate background; Step 2--Subject applies devices to both upper extremities (or to one upper extremity followed by the other upper extremity in sequence for which steps 3-7 are repeated with the second extremity via a device--anchoring system; Step 3--Subject holds arms toward the axis of videotaping with palms facing down; Step 4--Subject performs one external rotation maneuver as rapidly as possible with both instrumented forearms; Step 5--Subject pauses for one second; Step 6--Subject performs external then internal rotation with maximum speed for 10 repetitions: Step 7--Subject pauses for one second; Step 8--Test is complete.”);
determining, by a processor of the user device, the UPDRS value based on the sensor data, after generating the sensor data based on the user of the user device manipulating the user device (Para. [0178], “During the data processing and analysis, the following steps are performed: Step 1--Determine maximum rate of angular acceleration, degrees traveled per oscillation, peak angular velocity, hesitations, fatiguing, and amplitude of angular velocity. Step 2--Determine objective rating score, Step 3--Apply reference algorithm to calculate the equivalent UPDRS (Fahn et al. 1987), or reference score (0-4, within 50% in a single individual with disease and within 10% within a population)” and Para. [0233], “The algorithm can be tuned via neural network or other learning algorithm by the actual responses of the subset of individuals undergoing treatment by inquiries as to their relative weighting of cost, travel, and import of the factors involved in the algorithm.”); and
 providing, by the processor of the user device, the UPDRS value, after determining the UPDRS value, to permit an evaluation of the user based on the UPDRS value (Para. [0178], “During the data processing and analysis, the following steps are performed: Step 1--Determine maximum rate of angular acceleration, degrees traveled per oscillation, peak angular velocity, hesitations, fatiguing, and amplitude of angular velocity. Step 2--Determine objective rating score, Step 3--Apply reference algorithm to calculate the equivalent UPDRS (Fahn et al. 1987), or reference score (0-4, within 50% in a single individual with disease and within 10% within a population)”).
Sillay fails to disclose and a deep neural network (DNN) model
However, in the same field of endeavor, Rao teaches and a deep neural network (DNN) model (Para. [0089], “The raw audio data and or any derived features could then be provided as input to a recurrent neural network to perform further feature extraction. Finally, the intermediate representation might be passed to another neural network to generate the desired output or could be combined with features from other modalities before passed to the final decision making component.” And para. [0096] – [0097]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sillay to include a deep neural network model as taught by Rao in order to provide accurate diagnosis without a clinician (para. [0031], “One key advantage of such a system is that, by training the system to reach a diagnosis in an unbiased manner, the system may be able to identify new clinical indicia of disease, or recognize previously unidentified combinations of symptoms that allow it to accurately diagnose a disorder where even an expert clinician would fail to do so.”).
Regarding claims 2, 9 and 16 Sillay and Rao teach The method of claim 1, Sillay further discloses wherein the sensor is an accelerometer (Para. [0023], “Specific example embodiments of apparatus and methods disclosed provide for an instrument or device to assist in the collection of objective data, for example, utilizing an accelerometer, a gyroscope, a camera, a time of day and date clock, a GPS location system, environmental sensors and human biological data collection such as an internal temperature, blood flow rate and the like.”).
Regarding claims 3, 10 and 17 Sillay and Rao teach The method of claim 1, Sillay further discloses wherein the sensor is a gyroscope (Para. [0023], “Specific example embodiments of apparatus and methods disclosed provide for an instrument or device to assist in the collection of objective data, for example, utilizing an accelerometer, a gyroscope, a camera, a time of day and date clock, a GPS location system, environmental sensors and human biological data collection such as an internal temperature, blood flow rate and the like.”).
Regarding claims 4, 11 and 18 Sillay and Rao teach The method of claim 1, Sillay further discloses wherein the UPDRS value is a movement disorder society (MDS) UPDRS value (Para. [0178], “Step 3--Apply reference algorithm to calculate the equivalent UPDRS (Fahn et al. 1987),”).
Regarding claims 5, 12 and 20 Sillay and Rao teach The method of claim 1, Sillay further discloses wherein the UPDRS value is at least one of a zero, one, two, three, or four (Para. [0178], “Step 4--Correlate to historic data: on/off medication and on/off stimulation status in a wide cohort [again, different cross-sections of individuals diagnosed with a disease could be selected for the correlation or comparison study, especially for research purposes] of individuals diagnosed with a disease varying disease burden (Hohen and Yahr stage (II-V)).”).
Regarding claims 6, 13 and 19 Sillay and Rao teach The method of claim 1, Sillay fails to disclose further comprising: receiving, from a server device, the DNN model; and
wherein determining, by the user device, the UPDRS value based on the sensor data and the DNN model comprises determining the UPDRS value based on receiving the DNN model from the server device.
However, in the same field of endeavor, Rao teaches further comprising: receiving, from a server device, the DNN model (Para. [0035], “It is another embodiment of the present invention to provide such a system, wherein said diagnosis module is housed on a remote server.” And para. [0089]); and
wherein determining, by the user device, the UPDRS value based on the sensor data and the DNN model comprises determining the UPDRS value based on receiving the DNN model from the server device (Para. [0089], “The raw audio data and or any derived features could then be provided as input to a recurrent neural network to perform further feature extraction. Finally, the intermediate representation might be passed to another neural network to generate the desired output or could be combined with features from other modalities before passed to the final decision making component.” And para. [0096] – [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Sillay to include a deep neural network model as taught by Rao in order to provide accurate diagnosis without a clinician (para. [0031], “One key advantage of such a system is that, by training the system to reach a diagnosis in an unbiased manner, the system may be able to identify new clinical indicia of disease, or recognize previously unidentified combinations of symptoms that allow it to accurately diagnose a disorder where even an expert clinician would fail to do so.”).
Regarding claims 7 and 14, Sillay and Rao teach The method of claim 1, Sillay further discloses further comprising: providing, via an output component of the user device, a prompt for a predefined gesture (Para. [0177], “Step 3--Subject holds arms toward the axis of videotaping with palms facing down; Step 4--Subject performs one external rotation maneuver as rapidly as possible with both instrumented forearms; Step 5--Subject pauses for one second; Step 6--Subject performs external then internal rotation with maximum speed for 10 repetitions: Step 7--Subject pauses for one second; Step 8--Test is complete.”); and
wherein generating, by the sensor of the user device, the sensor data based on the user of the user device manipulating the user device comprises generating the sensor data based on providing, via the output component of the user device, the prompt for the predefined gesture (Para. [0177], “Step 3--Subject holds arms toward the axis of videotaping with palms facing down; Step 4--Subject performs one external rotation maneuver as rapidly as possible with both instrumented forearms; Step 5--Subject pauses for one second; Step 6--Subject performs external then internal rotation with maximum speed for 10 repetitions: Step 7--Subject pauses for one second; Step 8--Test is complete.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DEVIN B HENSON/Primary Examiner, Art Unit 3791